Exhibit JCPenneyNotice of 2009 Annual CEO Performance Unit Grant J. C. Penney Company, Inc. Name Employee ID 2005 Equity Compensation Plan Date of Grant Number of Performance Units Granted Performance Cycle Begins:03/16/2009 Ends:03/15/2012 You have been granted the number of Performance Units listed above in recognition of your expected future contributions to the success of JCPenney.This Performance Unit grant is subject to all the terms, rules, and conditions of the J. C. Penney Company, Inc. 2005 Equity
